Case 1:19-cv-01148-LO-TCB Document 34 Filed 02/21/20 Page 1 of 2 PageID# 327



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




   Devin G. Nunes,

                           Plaintiff,
                                                              Civil No. l:19-cv-1148
                   V.
                                                              Hon. Liam G'Grady
   Fusion GPS,et at..

                           Defendants.



                                              ORDER


       Before the Court is Defendant Fusion GPS's(also known as Bean, LLC)and Defendant

Glenn Simpson's Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim. Dkt.

25. Also before the Court is Defendant Campaign for Accountability, Inc.'s("CfA's") Motion to

Dismiss for Lack of Jurisdiction and Failure to State a Claim. Dkt. 28. The motions are fully

briefed, and the Court dispensed with oral argument because it would not aid in the decisional

process."

       Plaintiff Devin G. Nunes ("Plaintiff' or,"Nunes")superseded his first complaint with an

Amended Complaint on December 13, 2019, alleging civil violations under:(I) Racketeer

Influenced and Corrupt Organizations("RICO");(II) RICO Conspiracy; and (III) Common Law

Conspiracy. Dkt. 12. Defendants timely filed motions to dismiss—pursuant to the Court's

Order of December 17,2019(Dkt. 17)—on January 15,2020. Defendants raise several

defenses; they challenge, inter alia. Plaintiffs standing to bring the suit, the Court's jurisdiction




 Plaintiff filed a single Memorandum in Opposition to both Defendants' motions. Dkt. 31.
Case 1:19-cv-01148-LO-TCB Document 34 Filed 02/21/20 Page 2 of 2 PageID# 328
